Filing pursuant to Rule 425 under the Securities Act of 1933, as amended Deemed filed under Rule 14a-12 under the Securities Exchange Act of 1934, as amended Filer: Alpha Natural Resources, Inc. Subject Company: Alpha Natural Resources, Inc. Exchange Act File Number of Subject Company: 1-32423 On July 29, 2008, Alpha Natural Resources, Inc. (“Alpha”)held a conference call to discuss its second quarter 2008 resutls. You can obtain copies of public filings referenced in the following transcript by requesting them in writing or by telephone from Alpha Natural Resources, Inc., One Alpha Place, P.O. Box 2345,
